FILED
                                                                   Dec 29 2016, 8:41 am

                                                                        CLERK
                                                                    Indiana Supreme Court
                                                                       Court of Appeals
                                                                         and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Kristin A. Mulholland                                     Gregory F. Zoeller
Appellate Public Defender                                 Attorney General of Indiana
Crown Point, Indiana
                                                          Katherine Modesitt Cooper
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Reginald Seville Harris,                                  December 29, 2016
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          45A03-1605-CR-1168
        v.                                                Appeal from the Lake Superior
                                                          Court
State of Indiana,                                         The Honorable Salvador Vasquez,
Appellee-Plaintiff.                                       Judge
                                                          Trial Court Cause No.
                                                          45G01-1412-F5-41



Brown, Judge.




Court of Appeals of Indiana | Opinion 45A03-1605-CR-1168 | December 29, 2016                Page 1 of 6
[1]   Reginald Seville Harris appeals his conviction for battery against a public safety

      official as a level 5 felony. Harris raises one issue which we revise and restate

      as whether the trial court abused its discretion in admitting testimony regarding

      a handgun. We affirm.


[2]   The State charged Harris with battery against a public safety official as a level 5

      felony and resisting law enforcement as a level 6 felony stemming from an

      altercation that he and his girlfriend, Summer Snow, had with a Gary police

      officer at Snow’s house. Snow and Harris were represented by the same

      attorney and were tried together in a jury trial. At trial, the court admitted

      Gary Police Officer Terry Peck’s testimony that Snow reported to him that

      Harris was in her vehicle and refused to leave and that, when he asked Snow if

      she had any weapons, she stated no. Officer Peck testified that he opened the

      door and told Harris that he needed to leave the car, that Harris refused, that he

      placed his hand on Harris’s arm and urged him to exit the car, and that Harris

      grabbed his wrist, pulled him halfway into the car, and struck him in the face,

      the side of his body and head, and his arms. Officer Peck testified he eventually

      broke free from Harris, pulled him from the car, and placed him in handcuffs in

      his police vehicle. He testified that Snow continued to shout at him despite

      warnings to stop, that he eventually ordered her to place her hands on the car,

      and that she refused.


[3]   The court also admitted Officer Peck’s testimony that, when he tried to grab

      Snow’s wrists, she pulled away from him and placed or tucked her hands

      underneath her sweatshirt or the light jacket she was wearing, that when he

      Court of Appeals of Indiana | Opinion 45A03-1605-CR-1168 | December 29, 2016   Page 2 of 6
      grabbed one of her arms and placed that arm into cuffs he felt an object hit his

      knee and the top of his boot, that he struggled a little longer to subdue Snow

      and place her in handcuffs, and that he and another law enforcement officer

      who arrived at the scene discovered that the object that had fallen to the ground

      was a handgun, which belonged to Snow. The jury found Harris guilty as

      charged. The trial court merged the count for resisting law enforcement with

      the count for battery against a public safety official, entered judgment for

      battery against a public safety official as a level 5 felony, and sentenced Harris

      to two and one-half years, all suspended to probation.


[4]   Harris argues the trial court erred in admitting evidence that Snow had a gun

      during her altercation with Officer Peck and that the presence of the handgun

      has no relevance to the question of his guilt or innocence. In an opinion issued

      today in Snow’s case, we find that the trial court did not abuse its discretion in

      admitting evidence of the presence of the gun at the joint trial. See Snow v. State,

      No. 45A03-1605-CR-1175 (Ind. Ct. App. December 29, 2016). Harris does not

      argue or point to the record to show that he sought and was denied a separate

      trial. We note, similar to our observation in Snow, that the jury heard extensive

      testimony regarding the actions of Harris which support his conviction, that it is

      unlikely that the jury was significantly influenced by the testimony regarding

      the discovery of Snow’s gun in light of the other evidence regarding Harris’s

      actions, and that any error in admitting the testimony regarding the presence of

      the gun was, at most, harmless.


[5]   For the foregoing reasons, we affirm Harris’s conviction.

      Court of Appeals of Indiana | Opinion 45A03-1605-CR-1168 | December 29, 2016   Page 3 of 6
[6]   Affirmed.


      Bradford, J., concurs.


      Vaidik, C.J., dissents with separate opinion.




      Court of Appeals of Indiana | Opinion 45A03-1605-CR-1168 | December 29, 2016   Page 4 of 6
      ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
      Kristin A. Mulholland                                     Gregory F. Zoeller
      Appellate Public Defender                                 Attorney General of Indiana
      Crown Point, Indiana
                                                                Katherine Modesitt Cooper
                                                                Deputy Attorney General
                                                                Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Reginald Seville Harris,                                  December 29, 2016
      Appellant-Defendant,                                      Court of Appeals Case No.
                                                                45A03-1605-CR-1168
              v.                                                Appeal from the Lake Superior
                                                                Court
      State of Indiana,                                         The Honorable Salvador Vasquez,
      Appellee-Plaintiff.                                       Judge
                                                                Trial Court Cause No.
                                                                45G01-1412-F5-41



      Vaidik, Chief Judge, dissenting.


[7]   I respectfully dissent. For the same reasons explained in my dissent today in

      the case of Harris’ co-defendant, Summer Snow, I believe that the trial court

      abused its discretion in admitting evidence about a handgun (which belonged to

      Snow) that was found in Snow’s driveway after both Snow and Harris were in
      Court of Appeals of Indiana | Opinion 45A03-1605-CR-1168 | December 29, 2016            Page 5 of 6
custody. Although the majority finds that the error is harmless in light of the

other evidence of Harris’ guilt, I disagree because the issue of guilt in this joint

trial boiled down to whose version of events to believe: Officer Peck’s version or

Snow and Harris’ version. The gun—which Snow never used or brandished

during the altercation and, in any event, which Snow legally possessed—and

the State’s emphasis on the gun, including the inflammatory (and misleading)

fact that it was “unregistered,” colored the jury’s perception of Snow and Harris

and led the jury to believe Officer Peck’s version of events. I would therefore

reverse Harris’ conviction for Level 5 felony battery against a public safety

official and remand this case for a new trial.




Court of Appeals of Indiana | Opinion 45A03-1605-CR-1168 | December 29, 2016   Page 6 of 6